Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2021 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
Response to Amendment
This office action is in response to the amendment filed on 12/7/2021. Currently claims 1-18 are pending.
Response to Arguments
Applicant's arguments filed 12/7/2021 with respect to the previous rejection of claims 1-18 under 35 USC 112(a) for written description have been fully considered but they are not persuasive. 
Applicant argues that the disclosure is not limited to “sleep state” and “awake state”. In particular, applicant argues that the disclosure explicitly states that detecting sleep is just an example and the disclosure makes it clear that other states are covered by the specification as the disclosure specifically indicates the sleep state (also referred to as unconscious state in this office action) and awake state (also referred to as a conscious state in this office action) are only one example. To support this assertion, applicant cites para 109 and para 115 of applicant’s published specification (which are also the first paragraph of pg. 42 and the last paragraph of pg. 43 of applicant’s written specification received on 3/5/2019).which recite: 
“The method described herein is one example, and methods of applying different stimuli and detecting different states have also been known.  The method of detecting sleep can be applied in the same manner when reaction to other stimuli is to be observed.  Further, it may be useful to detect extraordinary excitement/tension other than sleep, and remove corresponding data from analysis data.” 
And 
“When alpha waves are strong (in the sleep state or near-sleep state), it is possible to easily find epilepsy spike. Therefore, it is useful to measure the cerebral status at the strengths of alpha waves and preferentially display signals that are present in a time zone in which alpha waves are strong to an operator in order to easily find spike waveforms.”
respectively, to point out that the disclosure clearly discloses using states of extraordinary excitement/tension and near-sleep state which are different that “sleep state” and “awake state”, and thus, applicant argues that they are in possession of using the system across states a user.
As applicant argues:
“Moreover, as can be seen in at least paragraph 0109 of the published version of the instant application US 2019/0282174, the instant Specification specifically states that “[t]he method described herein is one example, and methods of applying different stimuli and detecting different states have also been known. The method of detecting sleep can be applied in the same manner when reaction to other stimuli is to be observed. Further, it may be useful to detect extraordinary excitement/tension other than sleep, and remove corresponding data from analysis data.” (emphases added). Or in other words, paragraph 0109 specifically states that the claimed invention is not limited to only detecting a sleep state and an awake state, as the Examiner alleges, but instead the claimed invention may be used to detect other state. See also, paragraph 0115 of the instant Specification which states that a “near-sleep state” may also be detected. Accordingly, Applicants submit that the instant Specification is not limited to just a “sleep state” and an “awake state,” as alleged by the Examiner, and instead the instant Specification fully supports other states as discussed above” [see pgs. 10-11 of applicant’s arguments]
In response, applicant’s arguments are not persuasive.  First the two cited sections from applicant’s arguments will be addressed first. Para 115 of applicant’s published specification (which is the last paragraph of pg. 43 of applicant’s written specification received on 3/5/2019) is relied on by applicant to provide support that a “near-sleep state” is taught. First, a near-sleep state is a type of awake state so a “near-sleep state” is not excluded as applicant argues. Second, this example does not cover the embodiments of the invention as claimed. Independent claims 1, 6 and 7 all recite “generating an averaged waveform by performing an averaging process”. The paragraph right before paragraph 115, para 114 of applicant’s published disclosure [which is the second last paragraph of pg. 43 of applicant’s written specification received on 3/5/2019], states: 
“An example in which averaging is not associated will be described below”
Since the claimed invention includes averaging, and the example described here is not associated with averaging, this example is not to the claimed invention. 
Next with respect to para 109 of applicant’s published specification, while this section does describe that other states can be used and excitement/tension can be used instead of sleep, no other details are provided. Can these other states be used 
Even if it was conceded that this constitutes support for the states of extraordinary excitement/tension for specifically the embodiment/embodiments claimed, there is still the issue of other states. As currently claimed any two different states of a user can be used. However, no other states are mentioned, not even broadly. Not even, a broad statement such as “using different emotional states”, which could have provided support that applicant was in possession of a wide range of different states is mentioned. Additionally, in all the other sections besides those pointed out, the disclosure solely discloses “sleep state” and “awake state” in. This can be seen in that the only states identified in any of the figures relate to conscious state /unconscious state. For example: 
Figure 10 elements S2,S2 recite “Detect times corresponding to sleep state” and “delete triggers included in times corresponding to sleep state”, 
Fig. 11 shows an example of average waveforms specific to awake and sleep states, 
Fig 12 is directed to sleep detection signals [see “FIG. 12 is a diagram illustrating an example in which occurrence of a sleep detection signal”] 
Fig. 13 is clearly directed to sleep states. 
No other states are described elsewhere and again nothing besides the two previous discussed sections in the disclosure makes it clear that the embodiments of the claimed invention are inclusive of other states besides “sleep state” and “awake state”. Thus, applicant’s arguments are not persuasive.

Applicant's arguments filed 12/7/2021 with respect to the previous rejection of claims 8-9 under 35 USC 112(b) have been fully considered but they are not persuasive.
Applicant argues that the claimed invention is not limited to “sleep state” and “non-sleep state” and relies substantially on the arguments presented with respect to the 112(a) rejection to claims 1-18 above.
As applicant argues: 
“Applicants note that the instant Specification explicitly provides support for a plurality of states wherein a measurement target is not sleeping, such as an “extraordinary excitement” state, a “tension other than sleep”, and a “near-sleep state,” etc. Further, the Instant Specification does not indicate that the claimed invention is only limited to a “sleep state,” and an “awake state,” as implied by the Examiner, nor does the Examiner provide any support for his implication that the claimed invention is limited to only the “sleep state,” and the “awake state.” Accordingly, Applicants submit that claims 8- 9 meet the definiteness requirement under § 112(b) because the instant Specification provides full support for the “non-sleep state,” claim term recited in claims 8-9.” [see pg. 12 of applicant’s arguments]
In response, for the same reasons presented above with respect to the rejection of claims 112(a) that the claimed invention is limited to “sleep state” and “awake state”. This argument is not persuasive.
Claim Objections
Claims 7 and 13-18 are objected to because of the following informalities:  
Claim 7 recites the limitation:
“and g an averaged waveform by performing an averaging process on the plurality of biological signals corresponding to the first state in synchronization with the stimuli based on the first pieces of trigger information”

Should be changed to:
“ generating an averaged waveform by performing an averaging process on the plurality of biological signals corresponding to the first state in synchronization with the stimuli based on the first pieces of trigger information”

  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s has amended the claims so that the device, system or non-transitory computer-readable medium with programmed instructions now maintain trigger information based on the state that the measurement target is in.
This issue applies to all independent claims and their dependent claims. However, Claim 1 is used as an example.
Independent claim 1 as amended recites the limitation:

“maintaining first pieces of the trigger information corresponding to times at which the plurality of biological signals correspond to a first state of the measurement target, from the calculated biological information”

“deleting second pieces of trigger information corresponding to times at which the plurality of biological signals correspond to a second state of the measurement target”

The terms “first state of the measurement target” and “second state of the measurement target” are broad. A “state of the measurement target” while not indefinite is quite broad. A state could be a state of pain, a state of injury, a state of hunger, a mental state (such as anger, joy, sadness, ect.), a consciousness state (awake or unconscious) or numerous other examples. However, applicant’s specification only describes in detail of state of being awake and sleep states. 
For example, Fig. 10 of applicant’s drawings identifies element S1  as “detect times corresponding to sleep state”, Fig. 11 of applicant’s drawings shows the difference between parameters in the awake and sleep state, Fig. 13 of applicant’s drawings shows different sleep states.
The written disclosure also seems to focus on awake and sleep states as discussed below:
“The analyzing unit 252 detects times corresponding to a sleep state (Step SI). The analyzing unit 252 detects the sleep state and the times corresponding to the sleep state” [see last paragraph of pg. 38- first paragraph of pg. 39 of applicant’s specification received on 3/5/2019 (hereafter referred to as “App Spec”)]
AND:
“As illustrated in FIG. 11, when reaction to a visual stimulus is observed, triggers included in times in which the subject is in the sleep state are deleted and averaging is performed on waveforms around the remaining triggers” [see second to last paragraph on pg. 40 of App Spec]

The only description to using a different state is the following:
Further, it may be useful to detect extraordinary excitement/tension other than sleep, and remove corresponding data from analysis data.” [see first para of pg. 42 of App. Spec].

Based on these sections, it appears the scope of applicant’s disclosure is directed to specifically to sleep states. These states interpreted in light of the specification are understood to be a state of either consciousness/unconsciousness and/or if a user is unconscious what type of sleep (such as light sleep or REM sleep as described in Fig. 13 of applicant’s figures). Since, the claimed invention is claiming any state, which exceeds the scope of applicant’s specification based on the evidence provided here, applicant’s claims are broader than what is disclosed by written disclosure. For this reason, claims 1-18 are rejected under 35 USC 112(a). Limiting the scope of the claims to only that which is disclosed will overcome this current rejection.



Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-9 recite a “non-sleep state”. A “non-sleep state” could be interpreted in two different ways. A first interpretation is that a “non-sleep state” is a state in which the measurement target is awake or conscious. A second interpretation is that a “non-sleep state” is any state a user is in that is not related to a user’s sleep (such as a mental state, a state of pain, ect). Based on applicant’s disclosure the first interpretation appears to be applicant’s intended interpretation. Thus, this interpretation is taken in this examination. If this is the intended interpretation:
One possible amendment that could overcome this 112 rejection is to change “non-sleep state” to an “awake state” or a “state of consciousness”. This is supported by Figs. 11 and 13.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), 1st paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The reasons for allowance were provided in the previous rejection (final rejection mailed on 9/7/2021).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792